    Case 18-17175-MBK   Doc 67   Filed 06/18/19 Entered 06/19/19 14:37:41        Desc Main
                                 Document     Page 1 of 2




                                                                 Order Filed on June 18, 2019
                                                                           by Clerk
                                                                    U.S. Bankruptcy Court
                                                                    District of New Jersey




DATED: June 18, 2019
Case 18-17175-MBK   Doc 67   Filed 06/18/19 Entered 06/19/19 14:37:41   Desc Main
                             Document     Page 2 of 2
